          Case 2:20-cv-00106-KJM-EFB Document 19 Filed 04/20/20 Page 1 of 3


1    SUSANA ALCALA WOOD, City Attorney (SBN 156366)
     KATHERINE E. UNDERWOOD, Senior Deputy City Attorney (SBN 249308)
2    KUnderwood2@cityofsacramento.org
     CITY OF SACRAMENTO
3    915 I Street, Room 4010
     Sacramento, CA 95814-2608
4    Telephone: (916) 808-5346
     Facsimile: (916) 808-7455
5
     Attorneys for the CITY OF SACRAMENTO
6
     DAVID M. DANIELS, (SBN 170315)
7    DDaniels@fmglaw.com
     Freeman Mathis & Gary, LLP
8    1013 Galleria Blvd Ste 250,
     Roseville, CA 95678-1365
9
     Attorneys for BETTY WILLIAMS and
10   NATIONAL ASSOCIATION FOR THE
     ADVANCEMENT OF COLORED PEOPLE
11
                              UNITED STATES DISTRICT COURT
12
                             EASTERN DISTRICT OF CALIFORNIA
13

14
      BERTHA PINA and STEPHEN PINA,                Case No.: 2:20-cv-00106-KJM-EFB
15
                     Plaintiffs,
16                                                 STIPULATION AND ORDER
                                                   EXTENDING THE CITY OF
17         vs.                                     SACRAMENTO’S TIME TO FILE A
                                                   RESPONSIVE PLEADING TO BETTY
18    CITY OF SACRAMENTO, a municipal              WILLIAMS’ AND THE NATIONAL
      corporation; RICK WARREN, an                 ASSOCIATION FOR THE
19    individual; COMMUNITY RESOURCE               ADVANCEMENT OF COLORED
                                                   PEOPLE’S CROSSCLAIM
20    GROUP, a business entity form unknown,
      collectively dba Sacramento RiverFest
21    Seafood and Barbeque Festival; BETTY
      WILLIAMS, an individual; NATIONAL
22    ASSOCIATION FOR THE
      ADVANCEMENT OF COLORED
23
      PEOPLE, California State Conference of
24    Branches, collectively dba Sacramento
      NAACP Rhythm & Blues Festival; and
25    DOES 1-10, inclusive,
26                   Defendants.
27
                                               1
28
        STIPULATION AND ORDER EXTENDING THE CITY OF SACRAMENTO’S TIME TO FILE A
        RESPONSIVE PLEADING TO BETTY WILLIAMS’ AND THE NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE’S CROSSCLAIM
     909263)}»
          Case 2:20-cv-00106-KJM-EFB Document 19 Filed 04/20/20 Page 2 of 3


1

2     CITY OF SACRAMENTO, a municipal
      corporation,
3
                        Crossclaimant,
4
           vs.
5

6     RICK WARREN, an individual;
      COMMUNITY RESOURCE GROUP, a
7     business entity form unknown, collectively
      dba Sacramento RiverFest Seafood and
8     Barbeque Festival; BETTY WILLIAMS, an
9     individual; NATIONAL ASSOCIATION
      FOR THE ADVANCEMENT OF
10    COLORED PEOPLE, California State
      Conference of Branches, collectively dba
11    Sacramento NAACP Rhythm & Blues
      Festival; and ROES 11-20, inclusive,
12

13                      Crossdefendants,

14
      AND RELATED CROSS-ACTION.
15
          Crossclaimants Betty Williams and National Association For The Advancement of
16
     Colored People and Crossdefendant City of Sacramento, by and through their respective
17
     attorneys, David M. Daniels and Katherine E. Underwood, hereby jointly stipulate and
18
     respectfully request a 45-day extension of time for the City to file a responsive pleading to the
19
     Crossclaim.
20
         1.      On April 7, 2020, Crossclaimants, by and through counsel, filed their Crossclaim for
21
     indemnity, arising out of an incident that occurred on or about August 31, 2019, which
22
     involved the alleged deprivation of Plaintiffs’ civil rights.
23
         2.       The City of Sacramento’s response to the Crossclaim is currently due April 28,
24
     2020.
25

26

27
                                                      2
28
        STIPULATION AND ORDER EXTENDING THE CITY OF SACRAMENTO’S TIME TO FILE A
        RESPONSIVE PLEADING TO BETTY WILLIAMS’ AND THE NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE’S CROSSCLAIM
     909263)}»
          Case 2:20-cv-00106-KJM-EFB Document 19 Filed 04/20/20 Page 3 of 3


1        3.      The parties request a 45-day extension for the City of Sacramento to respond to the

2    Crossclaim. With the extension, the City of Sacramento’s response will be due on or before

3    June 12, 2020.

4        4.      The parties are not requesting any other dates be modified at this time.

5

6    DATED: April 8, 2020                            SUSANA ALCALA WOOD,
                                                     City Attorney
7

8

9                                             By:    /s/ Katherine E. Underwood
                                                     KATHERINE E. UNDERWOOD
10                                                   Senior Deputy City Attorney
11                                                   Attorneys for the
                                                     CITY OF SACRAMENTO
12

13   DATED: April 8, 2020

14

15                                            By:    /s/ David M. Daniels
                                                     DAVID M. DANIELS
16
                                                     Attorneys for BETTY WILLIAMS and
17                                                   NATIONA ASSOCIATION OF
                                                     ADVANCEMENT OF COLORED
18                                                   PEOPLE
19

20                                              ORDER

21        The forgoing stipulation of the parties is approved, and IT IS SO ORDERED.
22   DATED: April 17, 2020.
23

24

25

26

27
                                                    3
28
        STIPULATION AND ORDER EXTENDING THE CITY OF SACRAMENTO’S TIME TO FILE A
        RESPONSIVE PLEADING TO BETTY WILLIAMS’ AND THE NATIONAL ASSOCIATION FOR
                    THE ADVANCEMENT OF COLORED PEOPLE’S CROSSCLAIM
     909263)}»
